Citation Nr: 0923137	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-12 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a kidney 
disability.

4.  Entitlement to an increased rating for residuals of a 
right thigh injury with meralgia and paresthesias, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from December 1995 to 
November 1996.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The appellant has since relocated and his claim 
is now in the jurisdiction of the RO in Los Angeles, 
California.  

A hearing at the Los Angeles RO was held in September 2008 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

As set forth in more detail below, a remand is necessary with 
respect to the claims of service connection for tinnitus and 
a kidney disability, as well as the claim of entitlement to 
an increased rating for residuals of a right thigh injury 
with meralgia and paresthesias.  These issues are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On September 24, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he wished to withdraw his appeal regarding 
the issue of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue 
of service connection for PTSD have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn his appeal 
regarding the issue of service connection for PTSD.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed with respect to the issue of service 
connection for PTSD.  


REMAND

It appears that additional evidentiary development is 
necessary prior to further appellate consideration of the 
remaining issues on appeal.  

First, the appellant's service treatment records may be 
incomplete.  At his September 2008 Board hearing, the 
appellant testified that following an August 1996 fall aboard 
the U.S.S. Nimitz, he was medivaced to the Naval Hospital in 
Bremerton, Washington, where he remained for four to five 
weeks.  The appellant recalled that during his period of 
hospitalization, he underwent diagnostic testing, including 
an MRI or CT scan, which revealed an enlarged kidney.  The 
Board notes that the record currently on appeal apparently 
does not contain complete records corresponding to the 
appellant's period of hospitalization.  Indeed, the service 
treatment records currently associated with the claims folder 
appear to have been provided by the appellant.  It does not 
appear that the RO has, as yet, requested a complete copy of 
the appellant's service treatment records from the service 
department.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to obtain relevant records from a Federal 
department or agency, including records from the service 
department.  VA may only end these efforts if it is concluded 
that the records sought do not exist or that further attempts 
to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  
Based on the discussion above, additional action by the RO is 
necessary to ensure that all available service treatment 
records have been associated with the record on appeal.

Similarly, the Board notes that there appear to be 
outstanding VA clinical records pertinent to the appeal.  At 
his September 2008 hearing, the appellant testified that he 
received treatment on a regular basis from 1996 to 2000, and 
again from 2005 to the present, at the Loma Linda VA Medical 
Center (VAMC).  Indeed, he recalls that in 1996, he received 
treatment approximately once every month for a kidney 
condition at the Loma Linda VAMC.  The appellant also 
testified that he received regular treatment at the 
Alexandria, Louisiana, VA Medical Center from 1999 to 2005 
for his claimed conditions, including tinnitus.  The record 
currently before the Board on appeal does not contain VA 
clinical records corresponding to these periods in their 
entirety.  To ensure that VA has met its duty to assist, the 
RO must make an additional effort to obtain these records.  
38 C.F.R. § 3.159(c)(2).  

Under the VCAA, VA also has a duty to obtain a medical 
opinion when such is necessary to decide the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  
Regarding the appellant's claim for an increased rating for 
his service-connected residuals of a right thigh injury, at 
his September 2008 Board hearing, the appellant indicated 
that his right leg symptoms had increased in severity since 
he was last examined by VA for compensation purposes.

In light of his assertions, and because the evidence of 
record in currently insufficient to rate his service-
connected disability, the Board finds that another VA medical 
examination in necessary.  See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (when a veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is insufficient to adequately evaluate the current state of 
the condition, VA must provide a new examination).

The Board also notes that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and evidence of record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, the Court 
has held that a veteran can be rated separately for different 
manifestations of the same injury, where "none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions," and that such combined ratings do not 
constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

In that regard, the record on appeal contains conflicting 
evidence regarding the extent of the residuals of the 
appellant's in-service right thigh injury.  This should be 
clarified on remand.  Additionally, after obtaining the 
results of the VA medical examination, the RO should consider 
whether all applicable symptomatology attributable to the 
appellant's service-connected residuals of a right thigh 
injury is appropriately rated, to include specifically 
whether any neurological and/or musculoskeletal impairment 
merits separate disability ratings.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records, and 
request complete service treatment 
records pertaining to the appellant, 
including clinical records corresponding 
to his period of hospitalization in 
August 1996 at the Naval Hospital in 
Bremerton, Washington.  All efforts to 
obtain these records should be documented 
in the claims folder.

2.  The RO should contact the Loma Linda 
VAMC and request complete clinical 
records pertaining to the appellant for 
the period from 1996 to 2000, and from 
2005 to the present, to include a 
thorough search of the hospital's 
archives, if necessary.  If complete 
records are no longer available or do not 
exist, the RO must specifically document 
what attempts were made to locate such 
records and explain in writing if further 
attempts to locate or obtain any 
government records would be futile.

3.  The RO should also contact the VAMC 
in Alexandria, Louisiana, and request 
complete clinical records pertaining to 
the appellant for the period from 1999 to 
2004, to include a thorough search of the 
hospital's archives, if necessary.  If 
complete records are no longer available 
or do not exist, the RO must specifically 
document what attempts were made to 
locate such records and explain in 
writing if further attempts to locate or 
obtain any government records would be 
futile.

4.  After reviewing any additional 
records obtained as a result of the 
efforts set forth above, the RO should 
conduct any additional development deemed 
necessary, including scheduling the 
appellant for VA medical examinations to 
determine the etiology of the appellant's 
claimed tinnitus and kidney disability.  
See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to 
consider in determining whether a VA 
medical examination must be provided).

5.  The appellant should be afforded a VA 
medical examination to determine the 
nature and severity of the service-
connected residuals of a right thigh 
injury with meralgia and paresthesias.  
The claims folder must be made available 
to the examiner for review in connection 
with the examination.  All indicated 
tests should be conducted.  If separate 
neurological and orthopedic examinations 
are considered necessary they should be 
scheduled.  In the examination report(s), 
the examiner(s) should delineate all 
symptoms or pathology attributable to the 
service-connected right thigh injury, to 
include any neurological and 
musculoskeletal impairment.  The 
examiner(s) should also assess the 
severity of each manifestation identified 
on examination and describe the impact of 
those symptoms to include whether and to 
what extent there is neurological and/or 
musculoskeletal impairment. 

4.  After the above development has been 
completed, and after conducting any 
additional development deemed necessary, 
the RO should review all the evidence of 
record in readjudicating the appellant's 
remaining claims on appeal to include 
whether any neurological and /or 
musculoskeletal impairment merits a 
separate disability evaluation.  If the 
appellant's claims remain denied, he and 
his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


